Case 2:20-cv-01860-ODW-SK Document 10 Filed 05/20/20 Page 1 of 3 Page ID #:82




 1                                                                                       O
                                                                                       JS-6
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   LISA FINN, et al.,                           Case № 2:20-cv-1860-ODW (SKx)
12
                          Plaintiffs,             ORDER GRANTING
13                                                DEFENDANTS’ UNOPPOSED
14         v.                                     MOTION TO DISMISS [8]
15   WELLS FARGO BANK, NATIONAL
16   ASSOCIATION, et al.,
17                        Defendants.
18
19                        I.   INTRODUCTION AND BACKGROUND
20         Plaintiffs Lisa Finn and Michael Finn, proceeding pro se, initiated this wrongful
21   foreclosure action in the Superior Court of California, County of Los Angeles, on
22   December 9, 2019. (Notice of Removal Ex. 1 (“Compl.”), ECF No. 1-1.) Defendants
23   removed the action to this Court on February 26, 2020, based on diversity jurisdiction.
24   (Notice of Removal 3, ECF No. 1.) Plaintiffs raise five causes of action related to the
25   alleged wrongful foreclosure of their property. (See Compl.)
26         On March 4, 2020, Defendants moved to dismiss Plaintiffs’ Complaint
27   (“Motion”) and served Plaintiffs with the Motion by United States mail at the address
28   Plaintiffs provided on the Complaint. (See Mot. to Dismiss (“Mot.”), ECF No. 8,
Case 2:20-cv-01860-ODW-SK Document 10 Filed 05/20/20 Page 2 of 3 Page ID #:83




 1   Mot. Proof of Service, ECF No. 8-2; Compl. 1.) Defendants noticed the hearing on
 2   the Motion for forty days later, on April 13, 2020. Thus, pursuant to Local Rule 7-9,
 3   Plaintiffs’ opposition was due no later than March 23, 2020. See C.D. Cal. L.R. 7-9
 4   (requiring oppositions to be filed no later than twenty-one days before the motion
 5   hearing). However, to date, Plaintiffs have filed no opposition. For the reasons that
 6   follow, the Court GRANTS Defendants’ Motion.1
 7        II.   PLAINTIFF’S FAILURE TO OPPOSE WARRANTS DISMISSAL
 8          Central District of California Local Rule 7-12 provides that the Court “may
 9   decline to consider any memorandum or other document not filed within the deadline
10   set by order or local rule.” C.D. Cal. L.R. 7-12 (“The failure to file [a responsive
11   document], or the failure to file it within the deadline, may be deemed consent to the
12   granting or denial of the motion . . . .”); Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.
13   1995) (affirming dismissal on the basis of unopposed motion pursuant to local rule).
14          Defendants move to dismiss Plaintiffs’ Complaint.                (See Mot.)      Prior to
15   dismissing an action pursuant to a local rule, courts must weigh: “(1) the public’s
16   interest in expeditious resolution of litigation; (2) the court’s need to manage its
17   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
18   disposition of cases o[n] their merits; and (5) the availability of less drastic sanctions.”
19   Ghazali, 46 F.3d at 53 (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.
20   1986)). “Explicit findings with respect to these factors are not required.” Ismail v.
21   Cty. of Orange, SACV 10-00901 VBF (AJW), 2012 WL 12964893, at *1 (C.D. Cal.
22   Nov. 7, 2012) (citing Henderson, 779 F.2d at 1424; accord, Malone v. U.S. Postal
23   Serv., 833 F.2d 128, 129 (9th Cir. 1987), cert. denied, 488 U.S. 819 (1988)). In
24   Ghazali, the Ninth Circuit found these factors satisfied where the plaintiff received
25   notice of the motion, had “ample time to respond,” yet failed to do so. See Ghazali,
26   46 F.3d at 54.
27
     1
28    After carefully considering the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.



                                                     2
Case 2:20-cv-01860-ODW-SK Document 10 Filed 05/20/20 Page 3 of 3 Page ID #:84




 1         Here, Defendants moved to dismiss Plaintiffs’ Complaint and set the hearing
 2   date on March 13, 2020, forty days after filing, in excess of time required under the
 3   Local Rules. See C.D. Cal. L.R. 6-1 (requiring a motion to be filed twenty-eight days
 4   before the date set for the hearing). Defendants served the Motion on Plaintiffs via
 5   United States mail on March 4, 2020. (See Proof of Service.) Thus, Plaintiffs had
 6   notice of the Motion and ample opportunity to respond. However, to date Plaintiffs
 7   have failed to oppose or otherwise respond. The record reflects that Plaintiffs have
 8   not engaged in this matter since filing the Complaint in Superior Court on December
 9   9, 2019, despite being notified that the matter was being removed to federal court and
10   that Defendants were seeking to dismiss the case. (See Notice of Removal Proof of
11   Service, ECF No. 1; Mot. Proof of Service.) Plaintiffs offer no excuse for failing to
12   oppose, nor have Plaintiffs sought an extension of time or any other relief. As such,
13   the Court construes Plaintiffs’ failure to respond to Defendants’ Motion as consent to
14   the Court granting it. Accordingly, pursuant to Local Rule 7-12 and Ghazali, the
15   Court GRANTS Defendants’ Motion. Defendants request dismissal with prejudice;
16   however, in light of Plaintiffs’ pro se status, dismissal is without prejudice.
17                                     III.   CONCLUSION
18         For the foregoing reasons, the Court GRANTS Defendants’ Motion to Dismiss
19   (ECF No. 8) and DISMISSES Plaintiffs’ Complaint without prejudice. The Clerk of
20   the Court shall close the case.
21
22         IT IS SO ORDERED.
23
24         May 20, 2020
25
26                                 ____________________________________
27                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
28




                                                  3
